State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 20, 2014                    516952
____________________________________

In the Matter of COLUMBIA
   COUNTY SUPPORT COLLECTION
   UNIT, on Behalf of BROOKE
   L. PHILLIPS,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

JOSHUA A. RISLEY,
                     Appellant.

(And Two Other Related Proceedings.)
____________________________________


Calendar Date:    October 9, 2014

Before:    Stein, J.P., Garry, Rose, Lynch and Devine, JJ.

                              __________


     Ted J. Stein, Woodstock, for appellant.

      Valerie Stote, Ulster County Department of Social Services,
Kingston, for respondent.

                              __________


Rose, J.

      Appeals from four orders of the Family Court of Ulster
County (Mizel, J.), entered May 8, 2013, which granted
petitioner's applications, in three proceedings pursuant to
Family Ct Act article 4, to hold respondent in willful violation
of a prior order of support.

      Petitioner commenced the last of these three proceedings
alleging that respondent (hereinafter the father) was in
violation of a support order directing him to make certain child
support payments. The father had been the subject of two
                              -2-                516952

previous violation petitions and, each time, he defaulted in his
appearance at the inquest held by the Support Magistrate. In
each of the proceedings, a warrant for the father's arrest was
executed, he then appeared before Family Court at the
confirmation hearing with assigned counsel and, failing to
contest his lack of payment, he was found in willful violation of
the support order and ordered to be incarcerated for six months,
with each term suspended. In response to the petition in the
last of these proceedings, the father again failed to appear.
When he was eventually produced, he was again represented by the
same assigned counsel and again determined to have willfully
violated the orders of support. Family Court then ordered the
father incarcerated for six months, revoked the two previously
suspended orders of commitment and ordered that the terms of
imprisonment run consecutively. The father appeals.

      The argument that the father was denied due process because
the Support Magistrate did not provide counsel at the initial
inquest in these proceedings lacks merit. The father failed to
appear at the initial inquest, despite the fact that he was
properly served with the violation petition and provided notice
of the hearing. Furthermore, the record reveals that each time
the father did appear in Family Court, he was represented by
assigned counsel. Under these circumstances, there is no basis
for a finding that the father's due process rights were violated
(see Family Ct Act § 262 [a] [vi]; Matter of Ball v Marshall, 103
AD3d 1270, 1271-1272 [2013]).

      Nor is there any merit to the father's contention that
consecutive sentences were unauthorized (see Family Ct Act § 454
[3]; cf. Matter of Walker v Walker, 86 NY2d 624, 627 [1995]).
Given the father's failure to contest the amounts due and his
willful refusal to voluntarily pay them despite repeated
opportunities afforded to him over more than three years, we find
no abuse of discretion in the determination to run the sentences
consecutively (see Matter of Bonneau v Bonneau, 97 AD3d 917, 917-
918 [2012], lv denied 19 NY3d 815 [2012]; Matter of Bucek v
Rogers, 301 AD2d 973, 974-975 [2003]; Matter of Houk v Meyer, 263
AD2d 688, 689 [1999]).
                        -3-                  516952

Stein, J.P., Garry, Lynch and Devine, JJ., concur.



ORDERED that the orders are affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court